Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 1 of 8 PageID 4

                                                                            Service of Process
                                                                            Transmittal
                                                                            11/25/2020
                                                                            CT Log Number 538656251
  TO:      Kim Lundy Service Of Process
           Walmart Inc.
           702 SW 8TH ST
           BENTONVILLE, AR 72716-6209

  RE:      Process Served in Florida

  FOR:     WALMART INC. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  Anderson Antonette, Pltf. vs. Walmart Inc., Dft.
  DOCUMENT(S) SERVED:               Summons, Attachment(s), Complaint
  COURT/AGENCY:                     Hillsborough County Circuit Court, FL
                                    Case # 20CA009115
  NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 04/15/2020 at
                                    11110 Causeway Boulevard, in Brandon, Hillsborough County, Florida
  ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
  DATE AND HOUR OF SERVICE:         By Process Server on 11/25/2020 at 02:09
  JURISDICTION SERVED :             Florida
  APPEARANCE OR ANSWER DUE:         Within 20 days after service, exclusive of the day of service
  ATTORNEY(S) / SENDER(S):          George Costas Andriotis
                                    Andriotis Law Firm P.A,
                                    11 E Tarpon Ave
                                    Tarpon Springs, FL 34689-3449
                                    727-937-1400
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/25/2020, Expected Purge Date:
                                    11/30/2020

                                    Image SOP

                                    Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

  SIGNED:                           C T Corporation System
  ADDRESS:                          1999 Bryan St Ste 900
                                    Dallas, TX 75201-3140
  For Questions:                    877-564-7529
                                    MajorAccountTeam2@wolterskluwer.com




                                                                            Page 1 of 1 / GP
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
    Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 2 of 8 PageID 5



                                                          ta Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Wed, Nov 25, 2020

Server Name:              Warren Sua




Entity Served             WALMART INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               20-CA-009115 DIVISION: F

J urisdiction             FL




                                                      1
Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page  3 of 8 PageID 6
                                                        of Service:                             Date
                                                                                                         Service:
                                                                                                Time of
                                                                                                Server Initials:
                                                                                                Server 10

                        IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                                IN AND FOR HILLSBOROUGH COUNTY,FLORIDA
                                          CIRCUIT CIVIL DIVISION


    Antonette Anderson                                                         Case No.: 20-CA-009115
    Plaintiff(s)
    vs

    Walmart Inc.                                                               Division F
    Defendant(s)
                                            SUMMONS
    THE STATE OF FLORIDA:
    To Each Sheriff of the State:
            YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition in this
    action on defendant(s)
                                  Walmart Inc.
                                                  c/o CT Corporation System
                                                  1200 South Pine Island Road
                                                  Plantation FL 33324

             Each defendant is required to serve written defenses to the complaint or petition on GEORGE COSTAS ANDRIOTIS
   , plaintiff's attorney, whose address is ANDRIOTIS LAW FIRM PA 11 E TARPON AVE TARPON
    SPRINGS FL 34689 within 20' days after service of this summons on that defendant, exclusive of the day of
    service, and to file the original of the defenses with the clerk of this court either before service on plaintiffs
   .attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for
    the relief demanded in the complaint or petition.
    DATED on November 20, 2020.
    Attorney: GEORGE COSTAS ANDRIOTIS
    Attorney For: Antonette Anderson
    Address: ANDRIOTIS LAW FIRM PA                            PAT FRANK
                                                              CLERK OF THE CIRCUIT COURT
    1 1 E TARPON AVE                                                                         .        •'0
    TARPON SPRINGS FL 34689
                                                                         PAT FRANK,CLERK                ‘hte''


   Florida Bar No: 35260                                  Prepared By:Elgin Welch, Deputy Clerk
                                                          P.O. Box 3360                 800 E Twiggs St
                                                          Tampa, FL 33601               Room 101
                                                                                        Tampa FL 33602
                                                          (813)276-8100
   'Except when suit is brought pursuant to section 768.28, Florida Statutes, if the State of Florida, one of its
   agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the time to be
   inserted as to it is 40 days. When suit is brought pursuant to section 768.28, Florida Statutes, the time to be
   inserted is 30 days.




   Florida Rules of Civil Procedure Form I.902(a), Summons(05/04/2020)


                                                                     Electronically Filed: Hillsborough County! 13th Judicial Circuit
Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 4 of 8 PageID 7



                                                         IMPORTANT
    A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to file a
    written response to the attached complaint with the clerk of this court. A phone call will not protect you. Your
    written response, including the case number given above and the names of the parties, must be filed if you want
    the court to hear your side of the case. If you do not file your response on time, you may lose the case, and your
    wages, money, and property may thereafter be taken without further warning from the court. There are other legal
    requirements. You may want to call an attorney right away. If you do not know an attorney, you may call an
    attorney referral service or a legal aid office (listed in the phone book).

    If you choose to file a written response yourself, at the same time you file your written response to the court you
    must also mail or take a copy of your written response to the "Plaintiff/Plaintiffs Attorney" named in the
    documents.

    If you are a person with a disability who needs any accommodation in order to
    participate in this proceeding, you are entitled, at no cost to you, to the provision of
    certain assistance. Please contact the ADA Coordinator, Hillsborough County
    Courthouse,800 E. Twiggs St., Room 604, Tampa, Florida 33602,(813)272-7040, at
    least 7 days before your scheduled court appearance, or immediately upon receiving
    this notification if the time before the scheduled appearance is less than 7 days; if
    you are hearing or voice impaired, call 711.


                                                     IMPORTANTE
   Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta notificacion, para
   contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamada telefonica no In protegera.
   Si usted desea que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero
   del caso y los nombres de las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso
   y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a
   un abogado, puede Ilamar a una de las oficinas de asistencia legal que aparecen en la guia telefonica.

   Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal,
   debera usted enviar por correo o entregar una copia de su respuesta a la persona denominada abajo comb
   "Plaintiff/Plaintiffs Attorney"(Demandante o Abogado del Demandante).

   Si usted es una persona minusvalida que necesita algtin acomodamiento para poder
   participar en este procedimiento, usted tiene derecho, sin tener gastos propios, a que
   se le provea cierta ayuda. Tenga la amabilidad de ponerse en contacto con el
   Coordinador de ADA,Hillsborough County Courthouse,800 E. Twiggs St., Sala
   604, Tampa,Florida 33602,(813)272-7040, por lo menos 7 dias antes de la cita
   fijada para su comparecencia en los tribunales, o inmediatamente despues de recibir
   esta notificacion si el tiempo antes de la comparecencia que se ha programado es
   menos de 7 dias; si usted tiene discapacitacion del oido o de la voz, llame al 711.


                                                    IMPORTANT
   Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la date de
   l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce tribunal. Un
   simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges de deposer votre reponse ecrite,

   Florida Rules of Civil Procedure Form 1.902(a), Summons(05/04/2020)

                                                                     Electronically Filed: Hillsborough County / 13th Judicial Circuit
Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 5 of 8 PageID 8



    avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, Si vous souhaitez que le tribunal
    entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la
    cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur
    du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
    vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a un bureau
    d'assistance juridique (figurant a Vannuaire de telephones).

    Si vous choisissez de deposer vous-meme une reponse ecrite, ii vous faudra egalement, en meme temps que cette
    formalite, faire parvenir ou expedier une copie de votre reponse ecrite au "Plaintiff/Plaintiffs Attorney"
   (Plaignant ou a son avocat) nomme ci-dessous.

   Si vous etes une personne handicapee qui a besoin de mesures d'adaptation pour
   participer a cette procedure, vous avez droit, sans frais pour vous, a une certaine
   assistance. Veuillez contacter le coordinateur de l'ADA Hillsborough County
   Courthouse, 800 E. Twiggs St., Salle 604, Tampa, Florida 33602,(813) 272-7040, au
   mom s 7 jours avant votre comparution prevue au tribunal, ou immediatement apres
   avoir recu cette notification si le alai avant la comparution prevue est inferieur a 7
   jours; si vous etes malentendant ou avez un trouble de la parole, appelez le 711.

                                                                    Enpotan
    Pwosedi legal yo te pran kont ou. Ou gen 20 jou konsekitif ki soti nan dat konklizyon sa a pou ou ranpli yon
    repons alelcri pou plent sa a nan tribinal sa a. Yon apel telefon ki senp se pa ase pou pwoteje ou. Ou oblije ranpli
    repons alelcri ou a, ak nimewo a dosye pi wo a ak non pati yo ki te nonmen isit la, si ou vie tribinal la tande ka w
    la. Si ou pa ranpli repons alelcri ou nan rele egzije a, ou riske pedi koz la ak sale ou, lajan ou, ak pwopriyete ou yo
    ka mete men sou pita, san okenn lot avi nan tribinal la. Gen lot obligasyon legal epi ou ka mande sevis imedya
    yon avoka. Si ou pa konnen yon avoka, ou ka rele yon sevis referans avoka oswa yon biwo ed legal (ki nan lis nan
    anye telefon).


    Si ou chwazi pou ou soumet yon repons alelcri tet ou, ou pral bezwen tou voye oswa voye yon kopi repons ekri ou
    nan fom sa a an menm tan an tankou fomalite sa a "Avoka Pleyan/Pwokire a"(Pleyan oswa avoka Ii) non anba a.


   Si ou se yon moun ki enfim ki bezwen akomodasyon pou w kab patisipe nan pwosedi sa a, ou gen
   dwa, san ou pa bezwen peye okenn lajan, pou w jwenn yon seten ed. Tanpri kontakte
   Hillsborough County Courthouse, 800 E. Twiggs St., Sal 604, Tampa, Florida 33602,(813) 272-
   7040, Kadonatris pwogram Lwa Ameriken pou Moun ki Enfim yo nan Hillsborough County
   Courthouse, 800 E. Twiggs St., Sal 604, Tampa, Florida 33602,(813) 272-7040, fe sa omwen 7 jou
   anvan dat ou gen randevou pou park nan Tribinal la, oswa fe sa imedyatman apre ou fin resevwa
   konvokasyon an si dat ou gen pou w paret nan tribunal la mwens pase 7 jou; si ou gen pwoblem
   pou w tande byen oswa pou w pale kle, rele 711.




   Florida Rules of Civil Procedure Form 1.902(a), Summons(05/04/2020)

                                                                     Electronically Filed: Hillsborough County / 135h Judicial Circuit
Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 6 of 8 PageID 9




                IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                   IN AND FOR HILLSBOROUGH COUNTY,STATE OF FLORIDA
                                     CIVIL DIVISION

     ANTONETTE ANDERSON,

              Plaintiff,                             CASE NO.: 20-0A-009115
                                                     DIVISION:
     vs.

     WALMART INC.,

              Defendant.


                           COMPLAINT AND DEMAND FOR JURY TRIAL
           COMES NOW Plaintiff, ANTONETTE ANDERSON, and sues Defendant, WALMART,

    INC., and alleges:

           1.       This is an action for damages that exceed THIRTY THOUSAND DOLLARS

   ($30,000.00), excluding fees and costs.

           2.       Defendant, WALMART,INC., is a foreign corporation doing business in the state

    of Florida, and such corporation has an agent or other representative in Hillsborough County,

   Florida.

           3.       On or about April 15, 2020, Defendant, WALMART,INC., was the owner, and in

   possession and control of a certain business premises located at 11110 Causeway Boulevard, in

   Brandon, Hillsborough County, Florida.

           4.       At that time and place Plaintiff, ANTONETTE ANDERSON, was lawfully on the

   premises of Defendant, WALMART, INC., for the purpose of shopping and getting her battery

   charged, when she sitting on a table that gave out beneath her and suffered such injuries as are

   more fully described hereinafter.
Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 7 of 8 PageID 10




                                           COUNT I
                                    NEGLIGENT MAINTENANCE

            5.      Plaintiff adopts and re-alleges paragraphs one(1)through four(4)above as if fully

    set forth herein.

            6.      Defendant, WALMART, INC., had a duty to provide a safe environment for

    patrons.

            7.      Defendant, WALMART,INC., had a duty to ensure a hazard free environment.

            8.      Defendant, WALMART, INC., through its agents and employees, breached the

    above described duties in the following ways:

                    a.     Creating the condition which caused Plaintiffs injury;

                    b.     Failing to maintain its location in a reasonably safe condition.

            9.      As a direct and proximate result of the above-referenced negligence of Defendant,

    WALMART, INC., Plaintiff suffered bodily injury and resulting pain and suffering, loss of

    capacity for the enjoyment of life, expense of medical nursing care and treatment. The losses are

    either permanent or continuing and the Plaintiff will suffer losses in the future.

            WHEREFORE, Plaintiff, ANTONETTE ANDERSON, demands judgment for costs and

    damages against Defendant, WALMART,INC., and demands a trial by jury.

                                          COUNT II
                                  NEGLIGENT FAILURE TO WARN

            10.    Plaintiff adopts and re-alleges paragraphs one(1)through four(4)above as if fully

    set forth herein.

            1 1.   Defendant, WALMART,INC., had a duty to warn of dangerous conditions.

            12.    Defendant, WALMART, INC., was negligent and breached the above described

    duty including, but not limited to, the following ways:
Case 8:21-cv-00533-WFJ-TGW Document 1-1 Filed 03/05/21 Page 8 of 8 PageID 11




                   a.      failing to warn of the dangerous conditions which existed on its premises.

            13.    As a direct and proximate result of the above-referenced negligence of Defendant,

    WALMART, INC., Plaintiff suffered bodily injury and resulting pain and suffering, loss of

    capacity for the enjoyment of life, expense of medical nursing care and treatment. The losses are

    either permanent or continuing and the Plaintiff will suffer losses in the future.

           WHEREFORE Plaintiff, ANTONETTE ANDERSON, demands judgment for damages

    against Defendant, WALMART,INC., and demands a trial by jury.

                  DESIGNATION OF E-MAIL ADDRESS PURSUANT TO RULE 2.516

           GEORGE C. ANDRIOTIS, ESQUIRE as attorney for Plaintiff, ANTONETTE

    ANDERSON, hereby designates, pursuant to Rule 2.516 the following e-mail address for the

    purpose ofservice of all documents required to be served pursuant to Rule 2.516 in this proceeding:

                        Primary E-Mail Address:        litigationQgcalawfirm.com

                                     CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
    the Defendant via service of process.

                                                  ANDRIOTIS LAW FIRM,P.A.




                                                  GEORGE C. ANDRIOTIS,ESQUIRE
                                                  FBN: 35260
                                                  1 1 East Tarpon Avenue
                                                  Tarpon Springs, Florida 34689-3449
                                                  Telephone:(727)937-1400
                                                  Facsimile:(727)937-1411
                                                  Service: litigationa,gcalawfirm.com
                                                  Attorney for Plaintiff
